Title: From Alexander Hamilton to John M. Taylor, 6 August 1793
From: Hamilton, Alexander
To: Taylor, John M.



Philadelphia, August 6, 1793.
Sir,
I have received your letter of this date inclosing one from Mr. Fraunces. This attempt to induce me to depart from a rule of public conduct, adopted on mature reflection by the menace of an appeal to the people, is perfectly contemptible. I can imagine no letters nor documents which are not forgeries, about the publication of which I ought to have the least solicitude. I mention this merely as a caution to you, that you may not become the instrument of any improper attempt, before you shall have taken measures to satisfy yourself. I now declare myself ready to convince you, if you will produce to me the papers to which you allude, that there has been either misrepresentation or fabrication: As to the affair of the warrants, my determination is unalterable.
Yours, &c.

Alexander Hamilton.
Mr. John M. Taylor,

 